DETAILED ACTION
This office action is made final.  Claims 1-3 and 5-9 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s amendment date 10/31/2022, amended claims 1 and 5-7.
Response to Amendment
The previously pending rejection to claims 1-9, under 35 USC 101 (Alice), will be maintained.
Response to Arguments
Applicant’s remarks received on 10/31/2022 regarding the 103 rejections have been fully considered and are deemed persuasive.  Accordingly, these rejections are withdrawn.
Applicant’s arguments received on date 10/31/2022 have been fully considered, but they are not persuasive. Moreover, any new grounds of rejection have been necessitated by Applicant's amendments to the claims. 

Response to Arguments under 35 USC 101:
Applicant asserts that “The Claims are Not Directed to an Abstract Idea.” Examiner respectfully disagrees.

Pursuant to 2019 Revised Patent Subject Matter Eligibility Guidance, in order to determine whether a claim is directed to an abstract idea, under Step 2A, we first (1) determine whether the claims recite limitations, individually or in combination, that fall within the enumerated subject matter groupings of abstract ideas (mathematical concepts, certain methods of organizing human activity, or mental processes), and (2) determine whether any additional elements beyond the recited abstract idea, individually and as an ordered combination, integrate the judicial exception into a practical application. 84 Fed. Reg. 52, 54-55. Next, if a claim (1) recites an abstract idea and (2) does not integrate that exception into a practical application, in order to determine whether the claim recites an “inventive concept,” under Step 2B, we then determine whether the claim recites any of the additional elements beyond the recited abstract idea, individually and in combination, are significantly more than the abstract idea itself. 84 Fed. Reg. 56.
Here, under the first prong of Step 2A, the claims (claim 1, and similarly claim 9) recite “identifying key elements that affect emergence of global efficiency of a rail transit system, comprising: determining the global efficiency of the rail transit system in form of an index vector; around the index vector, establishing agent models of micro-subjects in the rail transit system and the emergence of the global efficiency based on evolution of intelligent group behaviors; and establishing an algorithm implemented to identify the key elements of the emergence of the global efficiency; carrying the algorithm is finished, identifying the key elements through a mapping relationship between an optimal global efficiency and adjustable input parameters of the rail transit system.” 
A claim recites mathematical calculations and mental processes in that they recites concepts performed in the human mind (including an observation, evaluation, judgment, opinion), under its broadest reasonable interpretation, covers the claim being practically performed in the mind. Id. at 52 n.14. Therefore, contrary to Applicant’s assertions, the claims are directed to mathematical relationships and mental processes.

Applicant asserts that “transmitting, via network communication, signals among a computer system for the control center, a plurality of computer systems for the control sub-centers, and a plurality of computer systems for the lines, the stations, and the trains, such that a master-slave cooperation and a parallel cooperation between different computer systems and between different virtual entities are established". Such limitations cannot be classified as either a mental process or a mathematical concept.” Examiner respectfully disagrees.

Examiner’s position is bolstered by the fact that both receiving/ transmitting data over a network as well as storing and retrieving information in memory are judicially recognized conventional computing functions insufficient to necessitate a conclusion that claims amount to significantly more than an abstract idea at Step 2B.  See MPEP 2106.05(d)(ii).

Applicant asserts that “the computers are not generic computer components merely implementing the abstract ideas, but instead are intended for specific micro-subjects, i.e., the control center, the sub-centers, the lines, the stations and the trains in the rail transit system for the achievement of the master-slave cooperation and parallel cooperation between different computer systems, which is necessary to realize the the emergence of the global efficiency of the rail transit system.” Examiner respectfully disagrees.

Examiner’s position is supported by Applicant’s spec. (Fig. 10 and specification page 28)1, of the specification detail any combination of a generic computer system program to perform the system. Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely “apply” the recited abstract idea.
The computing elements with comprising: servers and display terminals in claim 9 are recited at high level of generality (i.e. a generic processor performing a generic computer function of processing data). In addition, using a processing device to process data has been well-understood, routine, conventional activity in the industry for many years.

Applicant asserts that “the claims as a whole are directed to a specific improvement in determining a systematic solution to improve the global efficiency by, for example, the optimization of the performance of an infrastructure in the railway transit system. The instant claims accordingly integrate a practical application of the judicial exception to at least one technical problem.” Examiner respectfully disagrees.

Under the second prong of Step 2A, we determine whether any additional elements beyond the recited abstract idea, individually and as an ordered combination, integrate the judicial exception into a practical application. 84 Fed. Reg. 52, 54-55. 
Here, under the second prong of Step 2A, the only additional elements beyond the recited abstract idea of claim 1, and similarly claim 9, are the recitations of “transmitting via network communication signals among a computer system for the control center a plurality of computer systems for the control sub-centers and a plurality of computer systems for the lines, the stations and the trains, such that a master-slave cooperation and a parallel cooperation between different computer systems and between different virtual entities are established are carried out by at least one computing device,” and these additional elements, individually and in combination,  are nothing more than computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components. Accordingly, contrary to Appellant’s assertions, the judicial exception is not integrated into a practical application under the second prong of Step 2A.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 and 5-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-3 and 5-9 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Part I.  Identify the Abstract Ideas
Independent claims 1 and 9, the claim, when “taken as a whole,” is directed to the abstract idea of identifying key elements that affect emergence of global efficiency of a rail transit system, comprising: determining the global efficiency of the rail transit system in form of an index vector; around the index vector, establishing agent models of micro-subjects in the rail transit system and the emergence of the global efficiency based on evolution of intelligent group behaviors; and establishing an algorithm implemented to identify the key elements of the emergence of the global efficiency; carrying the algorithm is finished, identifying the key elements through a mapping relationship between an optimal global efficiency and adjustable input parameters of the rail transit system.
Under step 2A-Prong One (part 1 of Mayo test), here, the claimed invention in claims 1 and 9 are directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The above limitation falls within mathematical calculations and mental processes in that they recites concepts performed in the human mind (including an observation, evaluation, judgment, opinion) groupings of abstract ideas, enumerated in the PEG, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.
Part II.  2A-prong two (additional elements that integrate the judicial exception into a practical application) 
Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea, comprising: “a simulation system, a software-hardware integrated computer virtual reality system, display terminal, network communication, computer systems, a server, and software codes…… in claims 1 and 9.”
Further, "display terminal" is a generic computer component applying the abstract idea.
Moreover, claim 1 include transmitting via network communication signals among a computer system (i.e., generally receiving, transmitting, storing, and displaying/outputting data) are examples of insignificant extra-solution activity.2
Further, pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Those additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using computer component, or merely uses a computer as a tool to perform an abstract idea see MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea with no significantly more elements.
The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic compute. See FairWarning v. Iatric Systems.  Likewise, claims 1 and 9 are implying that “….…establishing an algorithm implemented to identify the key elements of the emergence of the global efficiency; carrying the algorithm is finished, identifying the key elements through a mapping relationship between an optimal global efficiency and adjustable input parameters of the rail transit system........……, etc.…” are executed in a computer merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. As such, under Prong Two of Step 2A of the Alice/Mayo test, when considered both individually and a whole, the limitations of claims 1 and 9 are not indicative of integration into a practical application.
As a result, Examiner asserts that claims 2-3 and 5-8 are similarly directed to the abstract idea.  Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea.
Part III.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more" than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of:
Claims 1 and 9 do not include any limitations amounting to significantly more than the abstract idea, alone. Claims 1 and 9 include various elements that are not directed to the abstract idea. These elements include a simulation system, a software-hardware integrated computer virtual reality system, display terminal, a computer system, a server, and software codes.
Examiner asserts that a simulation system, a software-hardware integrated computer virtual reality system, display terminal, a computer system, a server, and software codes do not amount to significantly more than the abstract idea because they are generic computing element performing generic computing functions. These limitations merely describe implementation of the invention using elements of a general-purpose system, which is not sufficient to amount to significantly more. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Federal Circuit 2015).
Further, "display terminal" is a generic computer component applying the abstract idea.3
Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of known, conventional pieces”, but merely call for performance of the claimed on a set of generic computer components.
In addition, (Fig. 10 and specification page 28)4, of the specification detail any combination of a generic computer system program to perform the system. Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas.
The computing elements with comprising: servers and display terminals in claim 9 are recited at high level of generality (i.e. a generic processor performing a generic computer function of processing data). Thus, this step is no more than mere instructions to apply the exception on a generic computer.5 In addition, using a processing device to process data has been well-understood, routine, conventional activity in the industry for many years.6

Claims 2-3 and 5-8 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to independent claim 1.
The dependent claims further limit the abstract idea without adding significantly more.  Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
Further, Examiner notes that the additional limitations, when considered as an ordered combination, add nothing that is not already present when looking at the additional elements individually. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that perform well-understood, routine, and conventional computer functions that are used to “apply” the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZ KASSIM whose telephone number is (571)272-8534.  The examiner can normally be reached on Mon - Fri (8am - 5pm) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        11/4/2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 While the method in claim a recites "a method implemented by a processor," this is well-understood, routine, and conventional as disclosed in (Fig. 1 and specification paras 2, 9, 14, 22-29). 
        
        Further, the applicant's use of a computer is merely confining the abstract idea to a particular technological environment, which does not provide significantly more. 
        
        2 the courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (i.e. "receiving, processing, storing data, and outputting," "automating mental tasks," etc.) are well-understood, routine, etc. (MPEP 2106.05(d)).
        
        3 The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (i.e. "receiving, processing, storing data, and displaying result," "automating mental tasks," etc.) are well-understood, routine, etc. (MPEP 2106.05(d))
        4 While the method in claim a recites "a method implemented by a processor," this is well-understood, routine, and conventional as disclosed in (Fig. 1 and specification paras 2, 9, 14, 22-29). 
        
        Further, the applicant's use of a computer is merely confining the abstract idea to a particular technological environment, which does not provide significantly more. 
        
        5 represents mere instructions to apply an exception under MPEP 2106.05(f)
        
        6 See US. Pub. No. 2006/0242154 (see spec. para [0045] the invention is operational with numerous other general purpose or special purpose computing system environments or configurations. Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with the invention include, but are not limited to, personal computers, server computers, handheld or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputers, mainframe computers, distributed computing environments that include any of the above systems or devices, and the like.